Citation Nr: 0703662	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  02-10 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to an initial rating in excess of 60 percent 
for degenerative disc disease (DDD) of the lumbar spine.

4.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the right lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent 
for radiculopathy of the left lower extremity.

6.  Entitlement to a compensable rating for residuals of 
stress fracture of right heel.

7.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied the benefits sought on appeal.  The 
veteran, who had active service November 1959 to June 1960, 
appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  In September 
2006, the Board returned the case to the RO for additional 
development, and the case has been returned to the Board for 
further appellate review.  

The issues of entitlement to a rating in excess of 60 percent 
for DDD of the lumbar spine and for a TDIU are addressed in 
the REMAND portion of the decision below.  


FINDINGS OF FACT

1.  A left shoulder disorder was not manifested during 
service or for many years following separation from service, 
and any currently diagnosed left shoulder disorder is not 
shown to be causally or etiologically related to service.  

2.  Sleep apnea was not manifested during service or for many 
years following separation from service, is not shown to be 
causally or etiologically related to service, and any sleep 
apnea that may have existed prior to service did not 
chronically worsen or increase in severity during service.  

3.  The bilateral lower extremity radiculopathy is not shown 
to be productive of moderate incomplete paralysis of the 
sciatic nerve of either lower extremity. 

4.  Symptomatology associated with the residuals of the 
stress fracture of his right heel is productive of a moderate 
disability, but not a severe disability. 


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131, 1154, 
5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2006).

2.  Sleep apnea was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131, 1153, 1154, 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for radiculopathy of the right lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 
(2006).

4.  The criteria for an evaluation in excess of 10 percent 
for radiculopathy of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8520 
(2006).

5.  The criteria for a 10 percent evaluation for residuals of 
stress fracture of the right heel have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5273. (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in April 2001, February 2006 and September 
2006.  The RO also provided assistance to the veteran as 
required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), 
as indicated under the facts and circumstances in this case.  

In addition, the veteran and his representative have been 
kept appraised of the RO's actions in this case by way of the 
Statement of the Case and the Supplemental Statements of the 
Case, and been informed of the evidence considered, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claims.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  


II. Service Connection Claims

The veteran essentially contends that service connection for 
a left shoulder disorder and for sleep apnea should be 
granted because the disorders are related to service.  
Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  Continuity of symptomatology after 
discharge is required only where the condition noted during 
service (or in the presumption period) is not, in fact, shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Left Shoulder Disorder 

The veteran seeks entitlement to service connection for a 
left shoulder disorder.  He contends that his left shoulder 
disorder resulted from an incident in service.  He claims 
that a fall to the floor in service when his bed was tipped 
over helped to cause problems with his left shoulder.  
However, after careful review of all the evidence of this 
case, the Board finds that no competent medical evidence is 
of record that links the veteran's claimed left shoulder 
disorder to service.  

Service medical records are negative for complaints, 
findings, or diagnosis of a left shoulder disorder.  At a 
discharge examination in June 1960, the veteran's upper 
extremities were clinically evaluated as normal.  Thus, the 
Board finds that a left shoulder disorder is not shown in 
service.

The veteran first submitted a claim for VA disability 
benefits in October 1960 but did not include a left shoulder 
disorder.  At a VA examination in November 1960, the veteran 
did not present complaints about his left shoulder, and no 
left shoulder disorder was diagnosed.  On examination in 
March 1998 by a private medical doctor, no obvious deformity 
of joints was noted. 

In December 1999, the veteran claimed entitlement to service 
connection for a left shoulder condition with onset in 1959.  
The first medical evidence of record with regard to this 
claim is in February 1984 when the veteran sought private 
medical treatment for a dislocated left shoulder and reported 
a history of previous episodes of dislocations.  

In view of the lengthy period after separation from service 
without evidence of findings or diagnosis, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment for the claimed condition 
for many years after service).

VA outpatient treatment records show complaints of shoulder 
pain.  At a VA examination in August 2001, clinical findings 
were recorded.  An x-ray did not reveal a fracture.  The 
diagnosis was adhesive capsulitis of the left shoulder.  A 
retired private medical doctor wrote in October 2003 that no 
treatment records were available but he recalled having 
treated the veteran at intervals in the 1970s and 1980s for 
recurrent dislocations of the shoulders.  At a VA examination 
in May 2004 he reported a history of shoulder soreness.  This 
medical evidence, however, does not provide a link between a 
left shoulder disorder and the veteran's service.

The veteran and his wife have testified at his personal 
hearings as to his left shoulder symptoms and the effect on 
his daily activities.  He testified that he injured his left 
shoulder in service when his bunk was turned over but did not 
seek medical care for it because a person who helped him get 
up had put the shoulder back in place.  His wife testified 
that the veteran suffered left shoulder dislocations starting 
from the beginning of their marriage which was shortly after 
service.  

The veteran's wife has submitted several lay statements 
wherein she contends that the veteran's left shoulder 
disorder was due to an incident in service as related to her 
by the veteran.  

The Board has carefully considered the veteran's and his 
spouse's statements.  They are certainly competent, as a lay 
person, to report that as to which each has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
They are not, however, competent to offer a medical opinion 
as to cause or etiology of the claimed disability, as there 
is no evidence of record that either the veteran or his 
spouse has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
statements of the veteran and his wife are not competent 
medical evidence as to a nexus between his left shoulder 
disorder and his service.  

Although adhesive capsulitis of the left shoulder had been 
diagnosed, there is no probative, competent medical evidence 
of record linking the disability to service.  No probative, 
competent medical evidence exists of a relationship between a 
left shoulder disorder and any continuity of symptomatology 
asserted by the veteran.  See McManaway v. West, 13 Vet. App. 
60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999); Savage 
v. Gober, 10 Vet. App. 488 (1997). 

Therefore, the Board finds in the absence of any indication 
of a chronic left shoulder disorder during service and the 
fact that no left shoulder disorder was demonstrated for many 
years following the veteran's separation from service, 
indicates that the preponderance of the evidence is against 
the veteran's claim.  The evidentiary gap in this case 
between active service and the earliest diagnosis of a left 
shoulder disorder essentially constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms.  See Forshey v. West, 
12 Vet. App. 71, 74 (1998); affd. sub. nom., Forshey v. 
Principi, 284 F. 3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of correspondence from the RO to him, but 
he has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
left shoulder disorder is a result of an injury in service or 
is otherwise related to service.  Therefore, the benefit-of-
the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

Sleep Apnea

The veteran seeks entitlement to service connection for sleep 
apnea.  The veteran claims that he had difficulty waking up 
in service so his bed was turned over with him in it.  He 
contends that he suffered from sleep apnea in service but 
that it wasn't diagnosed as such as it was not a sickness 
known in the years of the l960s like it is now.  

Service medical records are negative for complaints, findings 
or diagnosis of a sleep disorder in service.  At the 
enlistment examination in November 1959, the veteran denied 
having frequent trouble sleeping and the clinical evaluation 
was normal.  His separation examination in June 1960 was 
normal.  Thus, a chronic sleep disorder is not shown in 
service.

His claim for VA disability benefits in October 1960 did not 
include a sleep disorder and he did not present complaints 
about a sleep disorder at a November 1960 VA examination.  

Private medical records show that the veteran was 
hospitalized in March 2001 for sleep apnea with respiratory 
failure with a history of sleep apnea having been present for 
many years.  At admission, it was noted that he had a long 
past medical history of sleep apnea which was inherited.  

At a VA respiratory examination in August 2001, the veteran 
reported having severe sleep apnea for which he used a bipap 
machine.  He also related having been hospitalized in March 
for respiratory failure and reported more recent problems 
involving cardiac condition and congestive heart failure.  
His chest x-ray was normal.  The diagnosis was sleep apnea 
and also shortness of breath, most likely secondary to his 
congestive heart failure and cardiac abnormality, other than 
basic respiratory abnormality.  

At a VA neurological examination in August 2001, the veteran 
reported the use of an air pressure machine for the last ten 
years and having had surgery apparently to relieve 
oropharyngeal obstruction.  The assessment was sleep apnea by 
history with no sleep study reports available.  The examiner 
noted that there was no documentation available to indicate 
possible time of onset of symptoms related to this. 

VA outpatient treatment records and private medical records 
show complaints and treatment for sleep apnea.  This medical 
evidence, however, does not provide a link between sleep 
apnea and the veteran's service, to symptomatology since 
service, or to a service-connected disability.

The veteran and his wife have testified at his personal 
hearings as to his sleep apnea symptoms and the effect on his 
daily activities.  In March 2003, the veteran and his wife 
testified that he had first been diagnosed with sleep apnea 
approximately 14 years earlier.  He claimed that he had 
problems sleeping but had not noticed it.  He believed that 
his inability to get up in the morning when he was in the 
military was the early manifestations of sleep apnea.  

At a VA general medical examination in May 2004, the 
diagnosis was history of sleep apnea under treatment with a 
bipap machine.  

The veteran was granted disability benefits from the Social 
Security Administration (SSA) due to sleep-related breathing 
disorders and controlled hypertension effective in March 
1997.  Medical records received from the SSA include a March 
1998 evaluation for symptoms related to chronic obstructive 
sleep apnea.  At the evaluation the veteran described daytime 
sleepiness with 4-5 episodes of apnea, which had been 
diagnosed in 1985.  The diagnosis was chronic obstructive 
sleep apnea.  A private medical evaluation in October 1998 
noted the veteran had diabetes, obesity, and hypertension; 
had been followed by that office for approximately 10 years 
and gave a history of snoring and somnolence dating back 
approximately 8-9 years earlier.  He had an evaluation and 
was diagnosed as having sleep apnea in 1993.  

This evidence shows that, according to the veteran, sleep 
apnea had been diagnosed in 1985, many years after separation 
from service.  In view of the lengthy period after separation 
from service without evidence of findings or diagnosis, there 
is no evidence of a continuity of symptomatology, and this 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  This medical evidence does not 
relate the veteran's sleep apnea to service, to 
symptomatology since service, or to a service-connected 
disability.  

The veteran's wife has submitted several lay statements 
wherein she contends that the veteran has had sleep apnea 
since service.

The Board has carefully considered the veteran's and his 
spouse's statements.  As discussed above, however, the 
statements of the veteran and his wife are not competent 
medical evidence as to a nexus between his sleep apnea and 
his service, to symptomatology since service, or to a 
service-connected disability.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  

The evidence shows that the veteran suffers from sleep apnea.  
Some medical records indicate a diagnosis of chronic 
obstructive sleep apnea which results from collapse or 
obstruction of the airway.  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28th ed. 1994) at 106.  However, a private 
hospitalization record indicates that the veteran's sleep 
apnea was inherited.  Service connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin, as long as the evidence as a whole 
establishes that the familial condition in question was 
incurred or aggravated during service within the meaning of 
VA laws and regulations.  VAOPGCPREC 82-90 (July 18, 1990).  
A pre-existing injury or disease will be considered to have 
been aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

For the purposes of this decision, even assuming that the 
veteran has a familial type of sleep apnea, this would 
indicate that sleep apnea, by its very nature as a familial 
abnormality, pre-existed the veteran's service.  However, the 
evidence as a whole does not establish that sleep apnea was 
aggravated during service within the meaning of VA law and 
regulations.  This conclusion is support by the fact that the 
veteran's service medical records contain no evidence of 
treatment or diagnosis of sleep apnea during service.  As a 
result, there is no medical evidence that any sleep apnea 
that may have existed prior to service underwent any chronic 
worsening or increase in severity during service.  

In conclusion, having reviewed the complete record, the Board 
finds that the preponderance of the competent and probative 
evidence is against the veteran's claim for service 
connection for sleep apnea on a direct basis or on 
aggravation of a pre-existing disorder.  Although sleep apnea 
has been diagnosed, there is no probative, competent medical 
evidence of record linking the disability to service or 
evidence demonstrating an increased severity of the disorder 
during service, if the disorder preexisted service.  No 
probative, competent medical evidence exists of a 
relationship between sleep apnea and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999); Voerth v. West, 13 Vet. 
App. 117 (1999); Savage v. Gober, 10 Vet. App. 488 (1997). 

Again, the veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disability 
and service by way of correspondence from the RO to him, but 
he has failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between the current disability and 
an injury, disease or event in service.  

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that sleep 
apnea was incurred in service or that it existed prior to 
service and was aggravated therein.  Therefore, the benefit-
of-the-doubt doctrine is inapplicable, and service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

II. Increased rating claims

The veteran essentially contends that the evaluations 
assigned for his radiculopathy of the lower extremities and 
the evaluation assigned for his stress fracture of the right 
heel do not accurately reflect the severity of those 
disabilities.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  38 
C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). However, at the time of an initial 
rating, as is the situation in this case with respect to the 
evaluation for the recently service-connected bilateral lower 
extremity radiculopathy, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

Bilateral Radiculopathy of the Lower Extremity

The veteran originally sought an increase in his service-
connected DDD of the lumbar spine.  During his appeal, the RO 
in a January 2006 rating decision continued a 60 percent 
evaluation for DDD of the lumbar spine and granted service 
connection for bilateral radiculopathy of the lower extremity 
as secondary to DDD of the lumbar spine.  The RO assigned a 
10 percent evaluation for each leg under Diagnostic Code 
8520, effective October 10, 2005. 

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of secondary service 
connection for bilateral radiculopathy of the lower 
extremity.  In such a case, the Court has held that separate 
or "staged" ratings must be assigned where the evidence shows 
varying levels of disability for separate periods of time.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore also for 
neuritis and neuralgia of that nerve.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8520.  The rating scheme for the 
peripheral nerves instructs that where the involvement is 
wholly sensory, the rating should be for the mild or at most 
the moderate degree.  Incomplete paralysis connotes 
substantially less symptomatology than for complete 
paralysis.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy.  

The report of a private MRI in September 2004 shows L4-L5 and 
L5-S1 degenerative herniations with encroachment of the right 
L4 nerve root and the left L5 root.

At a private physiatry consultation and electrodiagnostic 
evaluation in September 2005, the veteran presented with back 
pain radiating to his legs.  On examination, manual muscle 
testing revealed 5/5 bilaterally.  Muscle stretch reflexes 
revealed 1+ bilaterally except for 0 in bilateral gastroc-
soleus.  Sensation testing revealed intact light touch in all 
peripheral nerve and dermatomal distributions.  Provocative 
testing revealed positive Dural Stretch Signs.  There was 
positive posterior lumbar facet loading and paraspinal 
tenderness with palpation.  The impression was evidence of 
sensorimotor peripheral neuropathy affecting the lower 
extremities and evidence of chronic bilateral L4-L5 
radiculopathy.  

At a December 2005 VA neurological examination, there was 
tenderness at L4-L5 lumbar paravertebral muscles.  Motor 
strength of the lower extremities both proximal and distal 
was 4/5 with no atrophy.  Deep tendon reflexes were 
hypoactive all over and 1+ symmetrical on both upper and 
lower extremities.  He had decreased pinprick and light touch 
sensation symmetrically in stocking fashion.  The diagnoses 
were chronic lower back strain, bilateral lumbosacral 
radiculopathy, and peripheral neuropathy of both upper and 
lower extremities secondary to diabetes mellitus, type 2.  
The examiner opined that it was at least as likely as not the 
current lumbosacral radiculopathy pain was secondary and 
related to his degenerative joint disease of the lumbosacral 
spine.  

At a VA orthopedic examination in December 2005, the veteran 
declined a check of range of motion.  The examiner noted mild 
tenderness to palpation over bilateral paraspinal muscles.  
The examiner observed that the veteran was able to transfer 
from his wheelchair to standing without apparent difficulty.  
The examiner noted that the May 2004 VA x-ray revealed disc 
space narrowing and endplate sclerosis at L4-L5 and L5-S1.  
There was no evidence of fracture or subluxation.  The 
examiner felt that both obesity and the aging process also 
contributed to the veteran's low back and bilateral lower 
extremity pain.  

After review, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
each lower extremity, which contemplates a mild disability 
from radiculopathy.  The above-noted September 2004 MRI 
report reflects a finding of encroachment of the right L-4 
nerve root and the left L-5 root and the veteran has 
consistently complained of radiating pain and into his lower 
extremities.  However, the private and VA medical examiners 
have not associated any appreciable neurological impairment 
beyond pain and sensory changes to the veteran's lumbar 
radiculopathy.  The medical examiners did not associate any 
motor impairment, loss of strength greater than 4/5, or 
atrophy with the L4-L5 and L5-S1 radiculopathy.  Therefore 
the Board concludes that the 10 percent evaluation that 
recognizes mild incomplete paralysis of the sciatic nerve is 
the appropriate rating at this time for each lower extremity.  

As such, the Board finds the veteran's diagnosed bilateral 
radiculopathy equates to no worse than mild incomplete 
paralysis of the sciatic nerve based on pain and sensory 
changes, and a 10 percent rating for each lower extremity, 
under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Board 
finds an initial rating in excess of 10 percent for 
radiculopathy of the right lower extremity and for the left 
lower extremity is not warranted given the lack of any other 
significant clinical findings which demonstrate a greater 
severity of disability.  In addition, there is no showing, 
and no allegation, that the veteran's disability currently 
under consideration reflects so exceptional or so unusual a 
disability picture as to warrant referral for consideration 
of the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).

Based upon a full review of the record, the Board finds that 
the evaluation assigned adequately reflects the clinically 
established impairment experienced by the veteran. The 
preponderance of evidence is against the claim for an initial 
rating more than 10 percent for radiculopathy of the right 
lower extremity and for radiculopathy of the left lower 
extremity.  The benefit-of- the-doubt doctrine is 
inapplicable, and claim for this issue must be denied.  38 
U.S.C.A. § 5107(b). 

Residuals of Stress Fracture of the Right Heel

Service medical records show that in December 1959 the 
veteran was diagnosed with an incomplete (stress) fracture of 
the right os calcis with no artery or nerve involvement 
considered to have occurred in the line of duty.  Post 
service, at a VA examination in November 1960, the diagnosis 
was normal heels and ankles.  In a December 1960 rating 
decision, the RO granted entitlement to service connection 
for stress fracture of the right heel and assigned a 
noncompensable evaluation, effective from June 1960.  

A private medical doctor wrote in September 2000 and in 
August 2004 that the veteran had been treated since 1979 for 
intermittent heel pains.  At a VA examination in August 2001 
the veteran gave a history of intermittent pain in the right 
heel.  On examination, he had good range of motion of the 
ankle with pain noted on stressing the dorsiflexion to 30 
degrees and plantar flexion to 35 degrees but had no pain on 
percussion of the heel.  The examiner found no evidence of a 
heel fracture and opined that an undisplaced stress fracture 
usually heals without any residuals.  

At a May 2004 VA examination of the feet, the examiner noted 
that the veteran had a stress fracture of the right heel 
during training in service which healed in due course.  After 
examination, the diagnoses were stress fracture of the heel, 
service connected, healed and residual deconditioned feet 
secondary to diabetes mellitus and hypertension.  A May 2004 
VA x-ray found no evidence of fracture or dislocation.  There 
was degenerative change in the right foot.  

At a December 2005 VA examination, the veteran stated that 
pain in his right foot continued and increased over the years 
since service.  On examination, the veteran had pain on 
palpation, on range of motion of the ankle, on ambulating and 
he was unable to stand for any long period due to pain in the 
ankle.  The examiner diagnosed residuals of stress fracture 
to the right heel.  The examiner concluded that the residuals 
of the veteran's heel pain were most likely caused by the 
residuals of the stress fracture to the right foot.  

After carefully considering the veteran's contentions and the 
evidence of record in light of the applicable law and 
regulations, the Board is of the opinion that the veteran's 
residuals of stress fracture of the right heel are more 
severe than reflected by the currently assigned 
noncompensable evaluation.  In this regard, it is the intent 
of the rating schedule to recognize painful motion with joint 
or periarticular pathology as productive of disability and it 
is the intention to recognize actual painful, unstable or 
malaligned joints due to healed injury as entitled to at 
least the minimum compensable rating for the joint.  See 38 
C.F.R. § 4.59.  

While the evidence of record shows that the veteran also has 
foot symptoms related to non-service connected disorders, 
given the clinical assessment recently made following the 
December 2005 VA examination that the veteran's right heel 
pain was due to his service connected disability, the Board 
finds that the evidence regarding the claim for an increased 
rating is at least in relative equipoise.  Given the presence 
of pain, with resolution of the benefit of the doubt in the 
favor of the veteran, the Board finds that a 10 percent 
disability evaluation is warranted for residuals of a stress 
fracture of the right heel.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3.  .

The Board further finds that the evidence does not 
demonstrate entitlement to an evaluation in excess of the 10 
percent assigned by this decision.  In this regard, the Board 
notes that since the right heel fracture has been 
consistently described as well healed and the disability is 
manifested primarily by complaints of pain, the Board 
concludes that an evaluation in excess of 10 percent is not 
warranted for the residuals of the right heel fracture.


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for sleep apnea is denied.

An initial rating in excess of 10 percent for radiculopathy 
of the right lower extremity is denied.

An initial rating in excess of 10 percent for radiculopathy 
of the left lower extremity is denied.

Subject to criteria applicable to payment of monetary awards, 
a 10 percent evaluation is granted for service connected 
residuals of stress fracture of the right heel.


REMAND
 
With regard to an initial evaluation in excess of 60 percent 
for DDD of the lumbar spine, our review finds that in a 
January 2002 rating decision, the RO granted entitlement to 
service connection for DDD of the low back and assigned a 20 
percent evaluation effective December 30, 1999.  During the 
pendency of the veteran's claim and appeal, the regulations 
were amended for evaluation of intervertebral disc disease 
and for evaluation of disorders of the spine.  Subsequently, 
in an October 2003 rating decision, the RO increased the 
evaluation to 60 percent effective December 30, 1999, under 
the old regulations.  More recently, in a January 2006 rating 
decision, the RO granted service connection for bilateral 
radiculopathy of the lower extremity as secondary to DDD of 
the lumbar spine and assigned a 10 percent evaluation for 
each leg 

Because the veteran's claim was filed before the regulatory 
changes occurred, he is entitled to consideration of both the 
old and revised regulations.  Under the revised version of 
Diagnostic Code 5293, (renumbered as Diagnostic Code 5243), 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  For evaluation under the revised regulations, 
the notes indicate that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be evaluated separately, under an 
appropriate diagnostic code.  

The evidence of record shows the veteran has reported 
incontinence of bladder and it is not clear as to the 
etiology of this condition.  Accordingly, further 
development is needed prior to appellate review.  VA's duty 
to assist a claimant includes providing a medical examination 
or obtaining a medical opinion when necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4) (2006).  

With respect to the issue of entitlement to a TDIU, the 
veteran is service-connected for DDD with herniation of the 
lumbar spine, evaluated as 60 percent disabling; 
radiculopathy of the right lower extremity, evaluated as 10 
percent disabling; radiculopathy of the left lower extremity, 
evaluated as 10 percent disabling; and as assigned in this 
decision, a 10 percent evaluation for residuals of stress 
fracture of the right heel.   The veteran has a combined 
disability rating of 70 percent.  Thus, the percentage 
criteria of 38 C.F.R. § 4.16(a) are met.  The remaining 
question therefore is whether the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
his service-connected disabilities, and the Board believes 
that a VA examination will be helpful in resolving this 
question.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, D.C., and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be afforded an 
examination of his lumbar spine to 
ascertain the severity and manifestation 
of the disability, to identify any 
additional disorders associated with that 
disorder, including any bowel or bladder 
impairment, and to ascertain the degree 
of impairment the service connected 
disabilities cause in the veteran's 
capacity for performing substantially 
gainful employment.  

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished, and 
the examiner is requested to report 
complaints and clinical findings in 
detail.  

The examiner is requested to review all 
pertinent records associated with the 
claims file, and following this review 
and the examination, the examiner is 
requested to specify whether the 
veteran's lumbar spine disability has 
caused incapacitating episodes, and if so 
specify the frequency or those episodes 
on a yearly basis.  (An incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.)  The examiner should 
also specify whether the veteran's lumbar 
spine is ankylosed and whether the 
disability has caused associated 
disorders, such as any bowel or bladder 
impairment.  Lastly, the examiner is 
requested to offer comments and an 
opinion as to the degree of impairment 
the veteran's  service connected 
disability of the lumbar spine, any 
disabilities associated with that 
disability and the veteran's right heel 
disability causes in his capacity for 
performing substantially gainful 
employment and whether thos e 
disabilities render him unable to perform 
substantially gainful employment.  A 
clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


